Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 10/25/2021.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 10 and 18 are independent claims.
Double Patenting

5.       Rejections of 1-20 on the ground of nonstatutory anticipatory-type and obvious type double patenting against US Patent 10,846,465 are withdrawn, in light of Terminal Disclaimer filed on 10/25/2021.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, claim 1 recites:
corresponding subject matter content; 
select a widget based on correlating the subject matter content of the message content with the corresponding subject matter content associated with the plurality of widgets.

There is a lack of antecedent basis for “the subject matter content of the message content” because “a subject matter content of the message content” is not previously recited.
Applicant is advised to change “select a widget based on correlating the subject matter content of the message content with the corresponding subject matter content associated with the plurality of widgets” to “select a widget based on correlating a subject matter content of the message content with the corresponding subject matter content associated with the plurality of widgets”.
Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
	Dependent claims 2-9 fail to cure the deficiency of their parent claim 1 and thus are also rejected under 112(b).

					Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

10.	Claims 1-5, 7, 9 are rejected under 35 U.S.C. 103  as being unpatentable over Kasera et al. (US 2010/0131529; PTO-892 dated 08/02/2021, hereinafter Kasera), and further in view of Subramani et al. (US 2016/0323217; hereinafter Subramani).
		Regarding claim 1, Kasera teaches A computing system (Fig. 3) comprising: 
		at least one processor (Fig. 3, processor 310 of Platform provider computer & processor of user data processing apparatus; Fig. 5 & [0105], processor); and 
		memory storing instructions executable by the at least one processor (Fig. 3; Fig. 5 & [0105], memory & instruction), wherein the instructions, when executed, cause the computing system (Fig. 5) to: 
		generate a representation of a user interface including a compose pane configured to receive user input ( Fig. 1C & [0028], email message being written by user and presented in the compose pane before being sent to Bill);
		generate message content in an electronic message based on an indication of user input in the compose pane (Fig. 1C & [0028], “before, when or after” message 122 is modified via user input in the email program, in addition, “stock” is extracted from the message); 
		…
		select a widget based on … subject matter content of the message content…(Fig. 1C & [0028], gadget 120 is identified based on “stock” subject matter content of the message content; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; Fig. 2, in particular, steps 212-216 & [0058] & [0062]-[0063] & [0067], pattern matching engine extracted subject-matter or entity from user document like email message in Fig. 1C, present gadget data based on extracted entity or extracted subject-matter; [0062] & [0067], if a user has subscribed to multiple extractors and one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214-216 & [0062]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets); 
		insert the widget into the electronic message (Fig. 1C & [0028], gadget 120 inserted into e-mail document 122); 
		run the widget to obtain data from a data service (Fig. 2 & [0067]-[0072], one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214 & [0062], generating the content that is to be presented, which includes running the backend component on a third-party data service/server in [0072]; Fig. 1C, gadget 120 displays stock prices for the extracted stock symbols; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]); 
		provide, in the user interface, a widget display element that represents the widget inserted into the electronic message in line with the message content (Fig. 1C & [0028], gadget 120 display stock prices in line with the message content of 122); 
		dynamically update the widget display element to represent the obtained data ([0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]; [0091] & [0102], The presentation component of a selected gadget presents the content generated by the backend component and further updates the presentation based on interaction with the user); and 
		Kasera at least suggests to send the electronic message including the message content and the widget (Fig. 1C, “send” button for user to send the composed email with inserted gadget to the mail recipient; Fig. 1B & [0026, emails of receiver “me” show gadgets 114 and 116, along with received electronic messages).
		Kasera does not seem to expressly teach to access widget identifiers that associate a plurality of widgets with corresponding subject matter content; select a widget based on 
	However, Subramani teaches to access widget identifiers that associate a plurality of widgets with corresponding subject matter content ([0053] & Fig. 8, step 802-806, select a code snippet, i.e., widget, from a plurality of code snippets (widgets) according to a determined resource type, i.e., identifier, of a content item corresponding to subject matter content of the message content entered by the user, e.g., subject matter content 314 in Fig. 3C via method shown in Fig. 6; [0039], code snippets templates for different resource-types (identifiers) of a content item or content items corresponding to subject matter content 314 in Fig. 3C; [0054] & Fig. 3F, like many known widgets such as stock, weather and time-clock widgets, a code snippet can render a dynamically generated & updated preview of a content item. Note: “subject matter content” is not defined in the claim nor in the instant application specification); select a widget based on correlating the subject matter content of the message content with the corresponding subject matter content associated with the plurality of widgets ([0053] & Fig. 8, step 802-806, select a code snippet, i.e., widget, from a plurality of code snippets (widgets) according to a determined resource type, i.e., identifier, of a content item corresponding to subject matter content of the message content entered by the user, e.g., subject matter content 314 in Fig. 3C via method shown in Fig. 6; The resource type may include text, word processor document, spreadsheet document, video, audio, interactive content, or any combination thereof.  The resource type may be further defined by what type of encoding method, compression method, file format, rendering application or MIME classification have been used; thus, the same content item corresponding to the subject matter content of the message content can be associated with a plurality of widgets) and send the electronic message including the message content and the widget ([0027], George attached a video clip file/widget to his message addressed/sent to his boss).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of selecting a widget among a plurality of widgets for a content item corresponding to a subject matter content in a message taught by Subramani with the teaching of presenting a gadget for a message subject matter taught by Kasera to achieve the claim limitation.  One would be motivated to make such a combination to provide most appropriate widget from a plurality candidate widgets for a subject matter content in an application such as email application (Subramani: [0053] & Fig. 6 & Fig. 8, select a code snippet from code snippets; Kasera: [0041], statistics showing “how many gadgets are using an extractor” indicates an extractor can associate with a plurality of gadgets).

		Regarding claim 2, Kasera/Subramani teaches The computing system of claim 1. For reasons and motivations cited and discussed in claim 1, Kasera and Subramani also teach the limitation wherein the widget display element includes a user input mechanism (Kasera: Fig. 1C, “Enter ticker here” “Add” and zoom buttons within Gadget 120 for users to interact in [0102]; Subramani: [0037] & Fig. 3F, user can interact with preview snippet via tap, click, play button; Fig. 5D & [0047]), and wherein the instructions, when executed, cause the computing system to: 
		receive an indication of actuation of the user input mechanism (Kasera: [0102], update gadget data display based on user interaction; Subramani: Fig. 3F & [0037], tap/click); and 
		perform an action based on the actuation of the user input mechanism (Kasera: [0102], update gadget data display based on user interaction; Subramani: Fig. 3F & [0037], interactive and dynamically updatable preview/snippet based on tap/click).

		Regarding claim 3, Kasera/Subramani teaches The computing system of claim 2. For reasons and motivations cited and discussed in claim 1, Kasera and Subramani also teach the limitation wherein the instructions, when executed, cause the computing system to: 
obtain the data from the data service based on a first call (Kasera: Fig. 1C & [0028], display in gadget 120 of Fig. 1C is the result of first call to a platform provider or third party in [0053]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the initial data from the GData feed can be interpreted as “data from the data service based on a first call”; Subramani: [0038], inserted code to request a resource from a server when preview was just inserted, i.e., the first call), wherein the action comprises generating a second call to obtain second data from the data service (Kasera: Fig. 1C & [0091] & [0102], user interaction with gadget 120 trigging a second call to a platform provider or third party in [0053] will update data display in 120 of Fig. 1C based on [0102]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the update from incremental transfer of GData feed can be “second data from the data service” via “a second call”; Subramani: [0038] & [0041] & [0078], inserted code to request the resource from the server after preview was inserted, i.e., the second call, responsive to user interaction in [0037], or periodically communicate with the server, the third call, the fourth call… to constantly update the preview image or whenever a client device requests a preview).

		Regarding claim 4, Kasera/Subramani teaches The computing system of claim 1. Kasera also teaches the limitation wherein the instructions, when executed, cause the computing system to:  modify the user interface to include a widget insertion actuator in response to determining that the subject matter content of the message content activates widget insertion functionality (Fig. 1B & [0027], gadget 114 is inserted to email 110 upon the extraction of URL 118, i.e., the subject matter content related to video; unlike gadget 116 with display a video with playback controls, gadget 114 does not display the video for the extracted URL 118 but is prepared to load the video when the user clicks the play button 115, thus, play button 115 of gadget 114 is mapped to the recited “widget insertion actuator”); and insert the widget into the electronic message based on detected actuation of the widget insertion actuator (Fig. 1B & [0027], the system will load the video, i.e., insert the widget like gadget 116, when user clicks/actuate the gadget 114 via button i.e., widget insertion actuator 115; Fig. 1C can be similarly implemented like gadget 114 in Fig. 1B).

	Regarding claim 5, Kasera/Subramani teaches The computing system of claim 1. For reasons and motivations cited and discussed in claim 1, Kasera/Subramani also teaches the limitation wherein the instructions, when executed, cause the computing system to: access a widget store including an indexed set of widget identifiers that identity the plurality of widgets and are indexed based on subject matter(Subramani: [0039], the content management system server stores code-snippets-templates/widgets for different resource types of content items corresponding to subject matter contents such as 314 in Fig. 3C, the resource types are indexes/identifiers for code-snippet selection in step 802-804 in Fig. 8 where the index/resource-type is based on the content-item/subject-matter;  [0053] & Fig. 8, step 802-806, select a code snippet, i.e., widget, from a plurality of code snippets according to a determined resource type of a content item corresponding to subject matter content of the message content entered by the user, e.g., subject matter content 314 in Fig. 3C via method shown in Fig. 6;  Kasera:  subject-matter/entity can also be determined via steps 212-216 of Fig. 2 & [0058] & [0062]-[0063] & [0067]); and select the widget by searching the indexed set of widget identifiers based on the subject matter content of the message content (Subramani: [0053] & Fig. 8, step 802-806, select a code-snippet/widget, by searching from a plurality of code snippets according to a determined resource-type/index of a content item corresponding to subject matter content of the message content via method shown in Fig. 6).

Regarding claim 7, Kasera/Subramani teaches The computing system of claim 1. Kasera also teaches the limitation wherein the instructions cause the computing system to: determine that the subject matter content of the message content activates widget insertion functionality (Fig. 2, steps 212-216 & [0058] & [0062]-[0063] & [0067], if pattern matching engine identified an entity or subject-matter, widget/gadget insertion functionality is activated, the identified subject-matter is passed to a selected gadget data, e.g., one of the stock, video player or contact gadget in Figs. 1A-1C; if not entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated), wherein the widget is selected and inserted into the electronic message based on the activation of the widget insertion functionality (Fig. 2 &[0062] & [0067], step 216, if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the gadgets, e.g., stock gadget in Fig. 1C or video play widgets in Fig. 1B, is selected by the platform provider in step 216 & [0067] based on identified entity/subject-matter, thus, activation of the widget insertion functionality in steps 214-216 & [0062]; Fig. 1C & [0028], gadget 120 is identified by pattern matching engine and inserted in the message, based on identified “stock” subject matter content of the message content, i.e., the activation of the widget insertion functionality; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets).

	Regarding claim 9, Kasera/Subramani teaches The computing system of claim 1. Kasera also teaches the limitation wherein the instructions, when executed, cause the computing system to: 
		provide, in the user interface, a widget insertion actuator corresponding to the widget (Fig. 1B & [0027], gadget 114 is inserted to email 110 upon the extraction of URL 118, i.e., the subject matter content; unlike gadget 116 with display a video with playback controls, gadget 114 does not display the video for the extracted URL 118 but is prepared to load the video when the user clicks the play button 115, thus, play button 115 of gadget 114 is mapped to the recited “widget insertion actuator”); and
 		insert the widget into the electronic message based on actuation of the widget insertion actuator(Fig. 1B & [0027], the system will load the video, i.e., insert the widget like gadget 116, when user clicks/actuate the gadget 114 via button or widget insertion actuator 115; Fig. 1C can be similarly implemented like gadget 114 in Fig. 1B).

20.	Claim 6 is rejected under 35 U.S.C. 103  as being unpatentable over Kasera/Subramani as applied to claim 1 above, and further in view of Forstall et al. (US 2007/0266093; PTO-892 dated 08/02/2021, hereinafter Forstall).
		Regarding claim 6, Kasera/Subramani teaches The computing system of claim 1. Kasera/Subramani seems to be silent on the limitation wherein the instructions when executed, cause the computing system to: install the identified widget in the electronic message.
		However, Forstall teaches to install the identified widget in the electronic message ([0070]-[0072], select and install widgets in a display environment like email application).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget installation within a display environment taught in Forstall in the user interface of Kasera/Subramani to achieve the claim limitation.  One would be motivated to make such a combination so that users can invoke and install a widget from within the email message window without the need for a separate installation window (Forstall: [0072]).

25.	Claim 8 is rejected under 35 U.S.C. 103  as being unpatentable over Kasera/Subramani as applied to claim 1 above, and further in view of Yuen et al. (US 2011/0289428; PTO-892 dated 08/02/2021, hereinafter Yuen).
		Regarding claim 8, Kasera/Subramani teaches The computing system of claim 1. Kasera teaches the limitation wherein the widget comprises a first widget (Fig. 1C, gadget 120 is the “first widget”), and the instructions, when executed, cause the computing system to: receive a second electronic message with a second widget (Fig. 1B, display received inbox messages with embedded gadgets like 114 and 116, i.e., the “second widget”). 
		Although Kasera shows “reply” button in Figs. 1A-1B, Kasera does not seem to have expressly demonstrated with examples the feature to generate a reply electronic message that is in reply to the second electronic message and includes the second widget; and automatically reposition the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position.
		However, Yuen teaches to: receive a second electronic message with a second widget (Fig. 6, Alice received a message with second widget 242 from Bob), generate a reply electronic message that is in reply to the second electronic message and includes the second widget (Fig. 6, Widget (Full view) and Embedded Widget screens show the steps of Alice in reply to message & widget from Bob, activation of reply button 246); and automatically reposition the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position (Fig. 6, Embedded Widget (icon view-reply) shows that second widget 242 is repositioned from a first position to a second position that is closer to a beginning of the reply message near “Hi Bob”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teaching on screen real estate allocation for widgets under different context taught in Yuen in the user interface of Kasera/Subramani to achieve the claim limitation.  One would be motivated to make such a combination to display widget based on user role, preference and screen real estate (Yuen: [0032]-[0033]).

30.	Claims 10-12, 14-17 are rejected under 35 U.S.C. 103  as being unpatentable over Kasera et al. (US 2010/0131529; PTO-892 dated 08/02/2021, hereinafter Kasera), and further in view of Yuen et al. (US 2011/0289428; PTO-892 dated 08/02/2021, hereinafter Yuen).
	Regarding claim 10, Kasera teaches A method performed by a computing system(Fig. 3 & [abstract], method & system), the method comprising:
generating a representation of a user interface including a compose pane configured to receive user input( Fig. 1C & [0028], email message being written by user and presented in the compose pane before being sent to Bill),
 generating message content in an electronic message based on an indication of user input in the compose pane(Fig. 1C & [0028], “before, when or after” message 122 is modified via user input in the email program, in addition, “stock” is extracted from the message); 
based on subject matter content of the message content, activating widget insertion functionality (Fig. 2, steps 212-216 & [0058] & [0062]-[0063] & [0067], if pattern matching engine identified an entity or subject-matter, widget/gadget insertion functionality is activated, the identified subject-matter is passed to a selected gadget data, e.g., one of the stock, video player or contact gadget in Figs. 1A-1C; if not entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated);
based on the activation of the widget insertion functionality, identifying a widget and inserting the widget into the electronic message (Fig. 2 &[0062] & [0067], step 216, if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the gadgets, e.g., stock gadget in Fig. 1C or video play widgets in Fig. 1B, is selected by the platform provider in step 216 & [0067] based on identified entity/subject-matter, thus, activation of the widget insertion functionality in steps 214-216 & [0062]; Fig. 1C & [0028], gadget 120 is identified by pattern matching engine and inserted in the message, based on identified “stock” subject matter content of the message content, i.e., the activation of the widget insertion functionality; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets); 
running the widget to obtain data from a data service (Fig. 2 & [0067]-[0072], one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214 & [0062], generating the content that is to be presented, which includes running the backend component on a third-party data service/server in [0072]; Fig. 1C, gadget 120 displays stock prices for the extracted stock symbols; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]); 
providing, in the user interface, a widget display clement that represents the widget inserted into the electronic message in line with the message content(Fig. 1C & [0028], gadget 120 display stock prices in line with the message content of 122);
 dynamically updating the widget display clement to represent the obtained data([0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054]; [0091] & [0102], The presentation updates the presentation based on interaction with the user); and 
Kasera at least suggests sending the electronic message including the message content and the widget (Fig. 1C, “send” button for user to send the composed email with inserted gadget to the mail recipient; Fig. 1B & [0026, emails of receiver “me” show gadgets 114 and 116, along with electronic messages).
		Although suggested (Fig. 1C, “send” button for user to send the composed email to the recipient), Kasera does not seem to have expressly stated “sending the electronic message including the message content and the widget”.
		However, Yuen expressly teaches sending the electronic message including the message content and the widget (Yuen: [0023], insert widgets into message before sending the message to the recipient; Fig. 5 & [0017], message with embedded widget 239 to be sent from Bob to Alice; Fig. 6 & [0018], Alice receives Bob’s message with widget before responds/relies).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget embedded message exchange taught in Yuen with the gadget information included message composition of Kasera to achieve the claim limitation.  One would be motivated to make such a combination to enhance a messaging system via integration with mini application widgets to provide real-time information to the users of the messaging system (Yuen: [0010]).

		Regarding claim 11, Kasera/Yuen teaches The method of claim 10. Kasera and Yuan also teaches the limitation further comprising: 
		providing, in the user interface, a widget insertion actuator corresponding to the widget(Kasera: Fig. 1B & [0027], gadget 114 is inserted to email 110 upon the extraction of URL 118, i.e., the subject matter content; unlike gadget 116 with display a video with playback controls, gadget 114 does not display the video for the extracted URL 118 but is prepared to load the video when the user clicks the play button 115, thus, play button 115 of gadget 114 is widget insertion actuator”; Yuen: Fig. 5, insert widget button 229 is a widget insertion actuator, along with secondary insert button 238); and 
		inserting the widget into the electronic message based on actuation of the widget insertion actuator(Kasera: Fig. 1B & [0027], the system will load the video, i.e., insert the widget like gadget 116, when user clicks/actuate the gadget 114 via button or widget insertion actuator 115; Fig. 1C can be similarly implemented like gadget 114 in Fig. 1B; Yuen: Fig. 5, insert widget button 229 is a widget insertion actuator, along with secondary insert button 238, to insert widget 239 within the message 240).

	Regarding claim 12, Kasera/Yuen The method of claim 10.  Kasera teaches the limitation wherein the widget comprises a first widget(Fig. 1C, gadget 120 is the “first widget”), and further comprising: 
receiving a second electronic message with a second widget(Fig. 1B, display received inbox messages with embedded gadgets like 114 and 116, i.e., the “second widget”).
 Although Kasera shows “reply” button in Figs. 1A-1B, Kasera does not seem to have expressly demonstrated with examples the feature generating a reply electronic message that is in reply to the second electronic message and includes the second widget; and automatically repositioning the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position.
		However, Yuen teaches receiving a second electronic message with a second widget (Fig. 6, Alice received a message with second widget 242 from Bob), generating a reply electronic message that is in reply to the second electronic message and includes the second widget (Fig. 6, Widget (Full view) and Embedded Widget screens show the steps of Alice in reply to message & widget from Bob, activation of reply button 246); and automatically repositioning the second widget in the reply electronic message from a first position to a second position that is closer to a beginning of the reply electronic message than the first position (Fig. 6, Embedded Widget (icon view-reply) shows that second widget 242 is repositioned from a first position to a second position that is closer to a beginning of the reply message near “Hi Bob”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teaching on screen real estate allocation for widgets under different context taught in Yuen in the user interface of Kasera/Yuen to achieve the claim limitation.  One would be motivated to make such a combination to display widget based on user role, preference and screen real estate (Yuen: [0032]-[0033]).

		Regarding claim 14, Kasera/Yuen teaches The method of claim 13. Kasera also teaches the limitation wherein the electronic message is part of a conversation comprising a plurality of electronic messages (Fig. 1B & [0026]-[0027], at least two email documents 110 and 112 are involved in a conversation on funny videos, URLs for videos are extracted before insertion of gadget 114 and 116 in the messages; Fig. 1C & [0028], although one message is shown on the subject matter “stock”, there can be multiple messages exchanged between the user “Me” and Bill Lee, “stock” symbols are extracted for Gadget 120 display within the message) and wherein identifying a subject matter content comprises: 
		identifying a subject matter content of the conversation (Fig. 1B & [0026]-[0027], URLs for subject matter “videos” are extracted before insertion of gadget 114 and 116 in the messages; Fig. 1C & [0028], “stock” is identified as the subject matter content of the conversation, “stock” symbols are extracted for Gadget 120 display within the message).

		Regarding claim 15, Kasera/Yuen teaches The method of claim 10. Kasera also teaches the limitation further comprising: selecting the widget, from a plurality of widgets, based on the identified subject matter content (Fig. 1C & [0028], gadget 120 is identified/selected based on “stock” subject matter content of the message content; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; Fig. 2, in particular, steps 212-216 & [0058] & [0062]-[0063] & [0067], extract subject-matter or one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214 & [0062]).

Regarding claim 16, Kasera/Yuen teaches The method of claim 10. For reasons and motivations cited and discussed in claim 1, Kasera and Yuen also teaches the limitation wherein the widget display element includes a user input mechanism(Kasera: Fig. 1C, “Enter ticker here” “Add” and zoom buttons within Gadget 120 for users to interact in [0102]; Yuen: Fig. 5 & [0041], input 236, 234, 235 in Full View of Weather widget; Fig. 6 & [0041]-[0042], Yes, No button 245), and further comprising: 
receiving an indication of actuation of the user input mechanism(Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], user Alice checked “yes” 245); and 
performing an action in the computing system based on the actuation of the user input mechanism(Kasera: [0102], update gadget data display based on user interaction; Yuen: Fig. 6 & [0041]-[0042], Yes widget 248 created based on user Alice activation of Yes checkbox 245).

		Regarding claim 17, Kasera/Yuen teaches The method of claim 16. For reasons and motivations cited and discussed in claim 10, Kasera and Yuen also teach the limitation further comprising: 
		obtaining the data from the data service based on a first call (Kasera: Fig. 1C & [0028], display in gadget 120 of Fig. 1C is the result of first call to a platform provider or third party in [0053]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed the initial data from the GData feed can be interpreted as “data from the data service based on a first call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 5, Weather widget display in Fig. 5 is the result of first call), wherein the action comprises generating a second call to obtain second data from the data service (Kasera: Fig. 1C & [0091] & [0102], user interaction with gadget 120 trigging a second call to a platform provider or third party in [0053] will update data display in 120 of Fig. 1C based on [0102]; [0053]-[0057], subscription to an extractor such as extracting stock symbols in Fig. 1C and corresponding gadget to obtain incremental transfer of data such as feed or GData feed from a platform provider/service or a third party in [0053]-[0054], the update from incremental transfer of GData feed can be “second data from the data service” via “a second call”; Yuen: [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139; Fig. 6, Weather widget display in Fig. 6 can be the result of second call based on [0038]).


35.	Claim 13 is rejected under 35 U.S.C. 103  as being unpatentable over Kasera/Yuen as applied to claim 10 above, and further in view of Forstall et al. (US 2007/0266093; PTO-892 dated 08/02/2021, hereinafter Forstall).
		Regarding claim 13, Kasera/Yuen teaches The method of claim 10.Kasera/Yuen seems to be silent on the limitation further comprising: installing the widget in the electronic message.
		However, Forstall teaches installing the widget in the electronic message ([0070]-[0072], select and install widgets in a display environment like email application).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on widget installation within a display environment taught in Forstall in the user interface of Kasera/Yuen to achieve the claim limitation.  One would be motivated to make such a combination so that users can invoke and 
.

40.	Claims 18-19 are rejected under 35 U.S.C. 103  as being unpatentable over Yuen et al. (US 2011/0289428; PTO-892 dated 08/02/2021,  hereinafter Yuen), and further in view of EUN (US 2011/0083099).
	Regarding claim 18, Yuen teaches A computing system (Fig. 1), comprising: 
at least one processor (Fig. 1, processor); and 
memory storing instructions executable by the at least one processor, wherein the instructions, when executed, cause the computing system (Fig. 1 & [0037], processor & memory & software instructions on computer-readable medium) to: 
receive an electronic message including a widget (Fig. 6 & [0041]-[0042], message from Bob to Alice including widget 242); 
generate a representation of a user interface with a display pane that includes message content of the received electronic message (Fig. 6 & [0041]-[0042], message from Bob to Alice), a widget display element that represents the widget in the electronic message in line with the message content in the display pane (Fig. 6 & [0041]-[0042], message from Bob to Alice including widget 242) and a reply actuator (Fig. 6, Reply button like 246); 
run the widget to obtain data from a data service (Fig. 6, widget (Full View—customized for recipient); [0038], The retrieved widgets may contain previously stored data together with real-time information that the widget container 128 retrieves from the Internet or web service via the Internet 139); 
dynamically update the widget display element to represent the obtained data (Fig. 6 & [0038], Data in widget (Full View—customized for recipient) is dynamically updated, i.e., real-time; [0041]-[0042], Alice put check mark next to “Yes” and the widget display is updated, too); 
in response to actuation of the reply actuator (Fig. 6 & [0041]-[0042], reply button 246 is activated), generate a reply electronic message that is in reply to the received electronic message and includes the widget(Fig. 6 & [0041]-[0042], reply button 246 is activated, reply message 249 from Alice to Bob and first widget 242 “Apr 15 20c” displayed in “Embedded Widget (Icon View – Reply)”)…; 
automatically reposition the widget in the reply email message from a first position in the received electronic message to a second position  in the reply electronic message (Fig. 6, widget 242 is moved from the first position to the position shown in “Embedded Widget (Icon View – Reply)”), and
send the reply electronic message to a recipient (Fig. 6 & [0042], reply sent to Bob from Alice; [0023], insert widgets into message before sending the message to the recipient).
Although Yuen teaches reposition the widget from a first position in the received electronic message to a second position in the reply electronic message, Yuen seems to be silent for the underlined limitations in the recitation: “in response to actuation of the reply actuator, generate a reply electronic message that is in reply to the received electronic message and includes the widget, in a first position, with the message content of the received electronic message”.
However, EUN teaches in response to actuation of the reply actuator, generate a reply electronic message that is in reply to the received electronic message, with the message content of the received electronic message, where the generated reply electronic message can include any details of the received electronic message (Figs. 4-5 & [0054], step 405-409 in output a sender, date, title and details of the original e-mail in a portion of a reply page; more in [0052]-[0057], it is easy to see the received/original e-mail message is included in the reply message).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching of including any details in a received email message into a reply message taught by EUN in the user interface of Yuen having at least a widget embedded in the received email that can be repositioned in the reply email message to achieve the claim limitation, by modifying the repositioning of the widget from a first position in the received message to a second position in the reply message of Yuen to include the message content of the original message being displayed in the reply message in EUN and repositioning at least a portion of the original message content in the reply message to a second position with a reasonable expectation of success (EUN: [0055], floating window that includes the received message can be repositioned). One would be motivated to make such a combination so that users can compose a reply message in view of the received message if needed (EUN: [0049] & [0056], output a received original message in the floating window offered in overlay form on a page for writing a reply message, so that a user can easily write a reply message while seeing a received original message to improve user’s experience).
		Accordingly, Yuen/EUN teaches in response to actuation of the reply actuator, generate a reply electronic message that is in reply to the received electronic message and includes the widget, in a first position, with the message content of the received electronic message (EUN, in view of the received electronic message including a widget in Fig. 6 of Yuen, Figs. 4-5 & [0054]-[0056], a reply message includes any details of a received message, where the received message details include a widget like in Yuen, in a first position).

	Regarding claim 19, Yuen/EUN teaches The computing system of claim 18. Yuen also teaches the limitation wherein the second position is closer to a beginning of the reply electronic message compared to the first position (Fig. 6, second widget 242 is closer to the beginning of the reply message, i.e., second position under “Hi Bob”,  than original/first position on the right of “Hi Alice”).

38.	Claim 20 is rejected under 35 U.S.C. 103  as being unpatentable over Yuen/EUN as applied to claim 18 above, and further in view of Flynn, III et al. (US 2014/0149884; PTO-892 dated 08/02/2021, hereinafter Flynn).
		Regarding claim 20, Yuen/EUN teaches The computing system of claim 18. Yuen teaches the limitation wherein the received electronic message includes a plurality of widgets ([0038], Multiple widgets may be embedded within the same message) and the instructions cause the computing system to: automatically reposition at least one widget in the reply electronic message (Fig. 6, second widget 242 is closer to the beginning of the reply message, i.e., second position under “Hi Bob”,  than original/first position on the right of “Hi Alice”) .Yuen seems to be silent on the instructions cause the computing system to: automatically reposition the plurality of widgets in the reply electronic message.
		However, Flynn teaches to automatically reposition the plurality of widgets in the reply electronic message ([0053], the movement or dismissal of one or more interactive elements causes the automatic repositioning of the remaining interactive elements; [0052], user interface for user to reply to messages; [0003], interactive element which is an equivalent of “widget”).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teaching on multiple widgets reposition taught in Flynn in the user interface of Yuen/EUN to achieve the claim limitation.  One would be motivated to make such a combination in order to provide suitable UI elements 


			Response to Arguments/Remarks
50.	Applicant’s arguments/remarks filed on 10/25/2021 with respect to the rejection of claim 18 under 35 U.S.C 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of EUN (US 2011/0083099). Claim 18 is now rejected by the combination of Yuen and EUN.  Please see the rejection above for details.

51.	Applicant’s arguments/remarks filed on 10/25/2021 with respect to previous rejection of claim 1 under 35 U.S.C 103 by the combination of Kasera and Yuen have been fully considered. The examiner agrees that Kasera/Yuen does not seem to expressly teach the amended claim 1. Therefore, the rejection has been withdrawn.  Upon further consideration, a new ground(s) of rejection is made in view of Kasera and Subramani (US 2016/0323217).
	However, the examiner disagrees with the Applicant that in Kasera, “the gadget, itself, is not selected based on the subject matter content of the message”.  As cited and discussed in the rejection, Kasera teaches:
		select a widget based on … subject matter content of the message content…(Fig. 1C & [0028], gadget 120 is identified based on “stock” subject matter content of the message content; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104 is selected in Fig. 1A & [0025]; Fig. 2, in particular, steps 212-216 & [0058] & [0062]-[0063] & [0067], pattern matching engine extracted subject-matter or entity from user document like email message in Fig. 1C, present gadget data based on extracted entity or extracted subject-matter; [0062] & [0067], if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the gadgets is selected by the platform provider in step 216 & [0067] based on identified entity in step 214-216 & [0062]; [0037] & [0040] & [0046], Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets).

		The examiner relies on newly cited reference of Subramani to teach: to access widget identifiers that associate a plurality of widgets with corresponding subject matter content; select a widget based on correlating the subject matter content of the message content with the corresponding subject matter content associated with the plurality of widgets.

		Please see the rejection of claim 1 for details.

52. 	Applicant’s arguments/remarks filed on 10/25/2021 with regard to claim 10 have been fully considered but they are not persuasive. 
53.	Applicant argues that, claim 10 recites the limitations of “based on subject matter content of the message content, activating widget insertion functionality; based on the activation of the widget insertion functionality, identifying a widget and inserting the widget into the electronic message”. Kasera fails to teach activating widget insertion functionality.
54.	The examiner respectfully disagrees. As cited and discussed in the rejection of claim 10, Kasera teaches:
based on subject matter content of the message content, activating widget insertion functionality (Fig. 2, steps 212-216 & [0058] & [0062]-[0063] & [0067], if pattern matching engine identified an entity or subject-matter, widget/gadget insertion functionality is activated, the identified subject-matter is passed to a selected gadget data, e.g., one of the stock, video player or contact gadget in Figs. 1A-1C; if not entity is identified by pattern matching engine using a set of extractors, widget/gadget insertion functionality is not activated);
based on the activation of the widget insertion functionality, identifying a widget and inserting the widget into the electronic message (Fig. 2 &[0062] & [0067], step 216, if a user has subscribed to multiple extractors and associated gadgets in [0062], one of the gadgets, e.g., stock gadget in Fig. 1C or video play widgets in Fig. 1B, is selected by the platform provider in step 216 & [0067] based on identified entity/subject-matter, thus, activation of the widget insertion functionality in steps 214-216 & [0062]; Fig. 1C & [0028], gadget 120 is identified by pattern matching engine and inserted in the message, based on identified “stock” subject matter content of the message content, i.e., the activation of the widget insertion functionality; in contrast, media player gadgets 116, 114 are selected in Fig. 1B & [0026], contact gadget 104  Extractors that identify entities in text via a parser in [0046] can also rely on certain fields in the document being processed; [0044], association between user, extractors and gadgets).

Therefore, Applicant’s argument on the rejection of claim 10 with reference Kasera is not persuasive.

55.	Applicant’s arguments/remarks filed on 10/25/2021 with respect to previous rejection of claim 5 under 35 U.S.C 103 by the combination of Kasera and Yuen have been fully considered. The examiner agrees that Kasera/Yuen does not seem to expressly teach the amended claim 5. 
Therefore, the rejection has been withdrawn.  Like claim 1, claim 5 is rejected under a new ground(s) of rejection by Kasera and Subramani (US 2016/0323217). Please see the rejection of claim 5 for details.

56.	Applicant’s arguments/remarks filed on 10/25/2021 with regard to claim 7 have been fully considered but they are not persuasive. Applicant’s argument for claim 7 on “activating widget insertion functionality” by Kasera is similar to claim 10.  The examiner has same response for claim 7 as for claim 10.

57.	No additional arguments presented for other claims. 

Conclusion
61.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Gir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179